NOT DESIGNATED FOR PUBLICATION

                                             No. 123,343

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                    v.

                                        JIM DAVID JAMESON,
                                             Appellant.


                                   MEMORANDUM OPINION

        Appeal from Douglas District Court; AMY J. HANLEY, judge. Opinion filed March 4, 2022.
Affirmed.


        Jacob Nowak, of Kansas Appellate Defender Office, for appellant.


        Emma Halling, assistant district attorney, Suzanne Valdez, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before CLINE, P.J., GREEN, J., and PATRICK D. MCANANY, S.J.


        PER CURIAM: Jim David Jameson appeals his aggravated battery, battery, and
disorderly conduct convictions, arguing that we should reverse his convictions for three
reasons: (1) because the trial court denied his requested jury instruction on defense of
another, (2) because the prosecutor committed reversible error by making misstatements
of law and evidence during closing arguments, and (3) because the cumulative effect of
those errors otherwise requires reversal of his convictions. Nevertheless, as considered
below, all of Jameson's arguments are fatally flawed. As a result, we affirm his
convictions.


                                                    1
                                           FACTS

       Based on his contact with Amber Hildebrand on June 4, 2019, the State charged
Jameson with criminal damage to property, a class B nonperson misdemeanor in
violation of K.S.A. 2018 Supp. 21-5813(a)(1), and disorderly conduct, a class C
misdemeanor in violation of K.S.A. 2018 Supp. 21-6203(a)(3). Also, based on his contact
with Brian Fadden on June 5, 2019, the State charged Jameson with aggravated battery, a
severity level 7 person felony in violation of K.S.A. 2018 Supp. 21-5413(b)(1)(B), and
battery, a class B person misdemeanor in violation of K.S.A. 2018 Supp. 21-5413(a)(1).


       Eventually, Jameson's case proceeded to jury trial. At trial, the State's theory
hinged on Jameson overreacting when his neighbors—Hildebrand and Fadden—annoyed
him. It is undisputed that Jameson, Hildebrand, and Fadden all lived on the same block in
June 2019. On the other hand, Jameson's defense hinged on him (1) denying that he
committed any crimes against Hildebrand and (2) arguing that he had to batter Fadden in
self-defense, defense of his nephew, Reilly Ousdahl, and defense of his dwelling.


A. Contact with Hildebrand

       For the criminal damage to property and disorderly conduct charges, the State
specifically alleged that on June 4, 2019, Jameson committed these crimes against
Hildebrand by destroying her car's temporary license plate before exposing his buttocks
to her and her two young children. To support those charges, the State had Hildebrand
testify about her ongoing dispute with Jameson involving her two dogs that sometimes
"got[] loose" and would run through the neighborhood. She admitted that one of her dogs
had previously bitten Fadden. And while she alleged that it was her other dog who was
loose on June 3, 2019, Hildebrand admitted that on that date, Jameson returned her loose
dog. But she alleged that in doing so, Jameson threatened to kill her dog if it got loose




                                              2
again. Hildebrand speculated that Jameson's anger about her loose dogs was why he
destroyed her car's temporary license plate the next day.


       Hildebrand testified that during the afternoon of June 4, 2019, after hearing glass
breaking in her driveway, she looked out her window and saw Jameson tearing the
temporary license plate off her car. She alleged that after Jameson did this, he walked to
her front door and pounded loudly on it. She alleged that when she opened her front door,
Jameson threatened: "'Your tag fell off . . . . If your dogs ever get loose again, I'm gonna
make your life a living hell.'" According to Hildebrand, once Jameson did this, he
returned to his house before refusing to come out of his house to speak to Officer Amaury
Collado. Officer Collado was the police officer who responded to Hildebrand's complaint
about Jameson destroying her temporary license plate.


       Hildebrand testified that once Officer Collado left the neighborhood after citing
Jameson for criminal damage to property, Jameson left his house, pulled down his pants,
and exposed his buttocks to her and her two young children who had just walked outside.
Additionally, she alleged that as he exposed himself, Jameson jeered: "'I kind of have to
make my grandpa's birthday, not jail, you stupid [expletive].'" Given this, Hildebrand
explained that she made another complaint to the police, and Officer Collado returned
and cited Jameson for disorderly conduct.


       When Officer Collado was called to testify by the State, he confirmed
Hildebrand's testimony. He explained that both times when he responded to Hildebrand's
complaints on June 4, 2019, Jameson refused to come outside his house to speak with
him. Instead, when he tried to speak to Jameson through Jameson's closed front door,
Jameson told him things like "'[expletive] the police'" and "'[y]ou can [expletive] leave.'"
Officer Collado also testified that when he told Jameson that he was citing him for
criminal damage to property, Jameson told the officer that he could "do whatever the
[expletive] [he] want[ed]."


                                             3
       Jameson challenged the State's evidence that he destroyed Hildebrand's temporary
license plate and exposed his buttocks to Hildebrand and her two young children through
his own testimony. Nevertheless, in his testimony, Jameson admitted that he refused to
come out of his house to speak with Officer Collado. Also, he admitted that he cursed at
Officer Collado through his front door. But he denied that he destroyed Hildebrand's
temporary license plate. Jameson alleged that the incident with the temporary license
plate was just a misunderstanding. He testified that on June 4, 2019, the only thing that he
did was return the temporary license plate, which he found already destroyed in
Hildebrand's driveway. Also, he denied exposing his buttocks to Hildebrand and her
children.


B. Contact with Fadden

       For the battery charges, the State specifically alleged that Jameson committed the
battery by hitting Fadden over the head with a glass bottle and the aggravated battery by
hitting Fadden in the back with a hatchet. To support those charges, the State introduced
testimony of Fadden and others who witnessed Jameson and Fadden's altercation.


       It is undisputed that Fadden, an admitted alcoholic, had been drinking since about
1:30 p.m. on June 5, 2019—the day of the altercation. It is also undisputed that Fadden's
girlfriend—Courtney Commons—had been telling Jameson's girlfriend—Anissa Erwin—
some information that upset Jameson. Even though not entirely clear, it seems Commons
may have told Erwin about Jameson's dispute with Hildebrand, which upset Erwin and, in
turn, angered Jameson. During his testimony, Fadden speculated that Jameson's
displeasure with Commons was why Jameson ultimately battered him.


       Fadden testified that while in another neighbor's driveway sometime during the
afternoon of June 5, 2019, Jameson yelled across the street for him to come over to his
house. He testified that once there, Jameson angrily told him "to tell [Commons] to stop


                                             4
talking to [Erwin], otherwise [they] were gonna have a problem." Fadden testified that
after this, he did not see Jameson again until around 8:30 that night. He alleged that
around that time as he socialized with neighbors outside, Ousdahl drove up to Jameson's
house. He testified that because he and Ousdahl were friendly, he walked over to Ousdahl
when he parked his car and spoke to Ousdahl as they walked up Jameson's driveway and
the adjoining sidewalk leading to Jameson's front porch and front door. Although Fadden
admitted that he could not remember many things, he denied trying to force his way into
Jameson's house. He explained that from what he recalled, he and Ousdahl were simply
talking around Jameson's front porch when Jameson hit him in the head with a glass
bottle and in the back with a hatchet.


       During their testimony on the State's behalf, Hildebrand and Commons confirmed
important parts of Fadden's testimony. Commons denied seeing Fadden pounding on
Jameson's door or attempting to enter Jameson's house without permission. Also,
Commons alleged that Jameson hit Fadden with the glass bottle without provocation.
Meanwhile, both Hildebrand and Commons testified that Jameson hit Fadden with the
hatchet without provocation. Also, a police officer testified that when documenting the
crime scene, she "observe[d] a spot of blood just inside [Jameson's front] door."


       Jameson mainly countered the State's evidence through his own testimony
suggesting that he hit Fadden with the glass bottle and the hatchet in self-defense, defense
of Ousdahl, and defense of his dwelling. Jameson testified that he got along with Fadden
before their altercation on June 5, 2019. But he explained that Commons had been
irritating him. He alleged that Commons kept calling and texting Erwin about "what
[Fadden] was doing," and "[they] didn't need to hear that." Although Jameson denied
speaking to Fadden about their girlfriends during the afternoon of June 5, 2019, he agreed
that he had told Fadden that Commons was "bugging [them]." He testified that when he
spoke to Fadden, it was about "not contacting" them anymore.



                                             5
       As for his physical altercation with Fadden, Jameson maintained that while he was
sleeping, he heard a loud noise by his bedroom window. He asserted that when he got out
of bed, he realized (1) that Fadden and Ousdahl were outside his bedroom window, (2)
that Fadden had made the loud noise by dislodging his bedroom window's casing, and (3)
that Fadden was pounding on his window, asking to be let inside. He alleged that as he
was trying to fix his bedroom window, Fadden started pounding loudly on his front door
and yelling, "'So let me in. Let me in. I'm coming in.'" He further alleged that although he
could hear Ousdahl repeatedly telling Fadden to go home, Fadden continued pounding on
his door and saying things like, "'Let me in. I want to talk.'" He also alleged that when he
initially opened his front door to confront Fadden, Fadden briefly tried to prevent him
from closing his front door by placing his foot in the doorway.


       Jameson testified that once Fadden pulled his foot back from the front doorway,
Fadden told him, "'Just come out, [expletive]. Just come out.'" Even so, Jameson stated
that those comments and Fadden's "hollow-eyed" look made him fear that Fadden might
do something violent. And he stated that based on this fear, he decided to "take some
action" against Fadden.


       Jameson explained that the first action he took was punching Fadden. He testified
that from his front doorway, he moved Ousdahl out of the way before punching Fadden
on the right side of his face. He testified that he believed punching Fadden might "snap
[Fadden] out of being so drunk," but it only "made him madder." He also testified that
when he initially punched Fadden, his concerns were "[his] safety, the damage that ha[d]
happened to [his] home, and [Ousdahl] and his safety."


       Jameson explained that the second action he took was hitting Fadden over the
head with a glass bottle. He explained that after punching Fadden, he closed his front
door, leaving Ousdahl on his front porch. He explained that as he watched Fadden and
Ousdahl through his front door's peephole, he could see that Fadden was not leaving. He


                                             6
testified that given this, he realized that "it may take a little bit more" than punching
Fadden to render Fadden unconscious or to make him return to his own house. He further
alleged that because Fadden was still at his front door, he remained "concerned" about
himself and Ousdahl. He testified that this was when he grabbed "a decorative antique
bottle" from inside his house, opened his front door, "reach[ed] around [Ousdahl]," and
hit the bottle on the top of Fadden's head. Even though there is conflicting testimony
whether Jameson hit Fadden over the head with the glass bottle once or twice, it is
undisputed that the glass bottle shattered on Fadden's head.


       Jameson testified that the third action he took was hitting Fadden twice with the
blunt end of a hatchet. Jameson testified that after hitting Fadden over the head with the
glass bottle, Fadden left his house briefly when he asked another neighbor to photograph
the fresh cuts on his head. But he explained that once he realized that Fadden was
returning to his house, he went inside his house and closed his front door—again leaving
Ousdahl outside. He explained that from behind his front door, he could hear Ousdahl
"[v]ery calm[ly]" tell Fadden to go home as Fadden yelled things like, "'Let me in or
come out.'"


       Although it is unclear how long Fadden remained at Jameson's front door this
time, Jameson explained that Fadden eventually stopped pounding on his door and
moved into his front lawn. He explained that it was then—once Fadden had moved into
his front lawn—that he opened his front door. According to Jameson, when he opened his
front door, Fadden charged him, tripped onto him, and then lifted him up by his shirt. He
then alleged that Fadden lifted him up while in his doorway's threshold. Next, Jameson
contended that when Fadden shoved him back down onto the ground after lifting him by
his shirt, he realized (1) that his right hand—his dominant hand—was broken and (2) that
the hatchet that he normally stored on a nearby wall was on the floor next to his left hand.
He then maintained that because he feared for his own safety, he used his left hand to hit



                                               7
Fadden's back twice with the blunt side of the hatchet. He explained that after doing this,
Fadden—with Ousdahl's help—left his house.


       In addition to his own testimony, Jameson relied on Ousdahl's testimony to
undermine the State's evidence indicating that he had battered Fadden. Ousdahl testified
that when he arrived at Jameson's house, Fadden drunkenly approached him. Ousdahl
explained that once they were at Jameson's front door, Fadden asked him if he would let
him inside Jameson's house. He explained that once he refused Fadden's request, Fadden
went to the side of Jameson's house, where he dislodged the casing to Jameson's bedroom
window. And he explained that once he and Fadden returned to Jameson's front door,
Fadden started pounding on the front door while asking to be let inside. Ousdahl alleged
that this was when Jameson first "opened the door and threw a punch at [Fadden]." He
also alleged that not long after punching Fadden, Jameson hit Fadden over the head with
a glass bottle. According to Ousdahl, when Jameson hit Fadden over the head with the
glass bottle, Fadden just stood and stared at Jameson before trying to get other neighbors
to photograph the fresh cuts on his head. As for when Jameson hit Fadden with the
hatchet, Ousdahl testified that Jameson and Fadden had "a football collision" in
Jameson's front doorway. He testified that as Jameson and Fadden struggled on the
ground, he saw Jameson pick up a hatchet and hit Fadden with it twice; Ousdahl offered
no explanation why a hatchet was on the ground near Jameson.


       Ousdahl explained that as Jameson and Fadden struggled on the ground "right at
the threshold" of Jameson's front doorway, his Fitbit watch came off of his wrist. Ousdahl
speculated that Fadden had knocked it off as he tried to get through him to Jameson. But
he testified that other than this, Fadden never touched him. Ousdahl testified that when
Jameson hit Fadden in the head with the glass bottle and with the hatchet, he tried to help
Fadden. He also testified that when he pulled Fadden off of Jameson after Jameson had
hit Fadden with the hatchet, Fadden "didn't try to . . . fight it, or . . . be aggressive with
[him]." Instead, he "walked across the street back to his house."


                                                8
C. Convictions and Posttrial

       During the jury instruction conference, Jameson requested instructions on self-
defense, defense of another, and defense of dwelling. The trial court granted Jameson's
request for instructions on self-defense and defense of dwelling. Nevertheless, it denied
Jameson's request for an instruction on defense of another over Jameson's objection.


       The jury found Jameson not guilty of criminal damage to property for allegedly
destroying Hildebrand's temporary license plate. Yet, it found Jameson guilty of
disorderly conduct by exposing himself to Hildebrand and her two young children.
Likewise, it found Jameson guilty of battery and aggravated battery by hitting Fadden
with a glass bottle and hatchet, respectively. For these convictions, the trial court
sentenced Jameson to a controlling term of 24 months' probation with an underlying
controlling term of 18 months' imprisonment followed by 12 months' postrelease
supervision.


       Jameson timely appeals.


                                              ANALYSIS

Did the trial court commit reversible err by denying Jameson's request to instruct the
jury on defense of another?

       In denying Jameson's request for a defense of another instruction, the trial court
provided the following explanation:


       "[S]uch an instruction would require some evidence presented that the defendant
       reasonably believed force was necessary to defend Reilly Ousdahl. The only thing in
       evidence are the defendant's self-serving statements at the end of direct examination. That
       is not enough for there to be competent evidence to warrant such an instruction."




                                                   9
       On appeal, Jameson contends that the trial court violated his right to present his
theory of defense under the Sixth Amendment to the United States Constitution by
denying his defense of another instruction. To support this contention, Jameson points to
his trial testimony that he feared for Ousdahl's safety when he punched Fadden in the face
and hit Fadden with the glass bottle. He also points to his trial testimony indicating that
during their altercation, Ousdahl stood between him and Fadden while Fadden drunkenly
said aggressive things. As for prejudice, he points to the prosecutor's closing arguments
questioning the veracity of his testimony about being afraid for his own safety based on
his conduct during his altercation with Fadden. He argues that the trial court's denial of
his requested defense of another instruction allowed the prosecutor to argue that he was
the initial aggressor since he had to open his front door to batter Fadden. For these
reasons, Jameson asks us to reverse his convictions.


       The State responds that the trial court properly denied Jameson's defense of
another instruction because Jameson never presented evidence entitling him to the
instruction. The State argues that the evidence Jameson cites as proof that he was entitled
to the instruction does not constitute competent evidence that he sincerely believed that
he needed to batter Fadden to protect Ousdahl. Alternatively, the State argues that any
error stemming from the trial court's denial of Jameson's requested defense of another
instruction was harmless because the jury rejected Jameson's self-defense and defense of
another claims. It further argues that under the facts of this case, even if the instruction
had been given, no jury would have accepted his defense of another claim.


       1. Applicable Law Review

       When evaluating jury instruction challenges, we use a three-step standard of
review involving the following:




                                              10
       "'(1) determining whether the appellate court can or should review the issue, i.e., whether
       there is a lack of appellate jurisdiction or a failure to preserve the issue for appeal; (2)
       considering the merits of the claim to determine whether error occurred below; and (3)
       assessing whether the error requires reversal, i.e., whether the error can be deemed
       harmless.' [Citation omitted.]" State v. Gallegos, 313 Kan. 262, 266, 485 P.3d 622
       (2021).


       Under this three-step standard of review, the first and third steps are interrelated.
When a defendant objects to the trial court's refusal to give a requested instruction, the
defendant has preserved his or her jury instruction challenge for appeal under the first
step. 313 Kan. at 266. When a defendant objects to the trial court's refusal to give a
requested instruction and proves that the trial court's refusal to instruct the jury as
requested violated his or her constitutional rights, then under the third step of our review,
the State is required to show that there is no reasonable possibility that the trial court's
instruction error affected the jury's verdict. In other words, when those circumstances
exist, we consider the instruction error under the constitutional harmless error test. 313
Kan. at 266; State v. Plummer, 295 Kan. 156, Syl. ¶ 1, 283 P.3d 202 (2012); State v.
Ward, 292 Kan. 541, 569, 256 P.3d 801 (2011).


       Under the second step of our review, we consider the legal and factual
appropriateness of the defendant's requested jury instruction while viewing the evidence
in the light most favorable to the defendant and exercising de novo review. Gallegos, 313
Kan. at 266. In some instances, a defendant's testimony, in and of itself, may establish the
factual appropriateness of the requested jury instruction. For example, in State v.
Haygood, 308 Kan. 1387, 1407, 430 P.3d 11 (2018), our Supreme Court held that
Haygood's own testimony constituted competent evidence of his self-defense claim even
though the State also presented competent evidence undermining Haygood's self-defense
claim. But at the same time, the Haygood court stressed that a defendant's self-serving
statements about intent do not entitle the defendant to his or her requested instruction



                                                     11
when the evidence undermining the factual appropriateness of his or her requested
instruction is otherwise overwhelming, 308 Kan. at 1408-09.


       For the statutes governing defense of another jury instruction, K.S.A. 2020 Supp.
21-5222(a) controls when a person is justified to use force in self-defense or defense of
another. This subsection states that "[a] person is justified in the use of force against
another when and to the extent it appears to such person and such person reasonably
believes that such use of force is necessary to defend such person or a third person
against such other's imminent use of unlawful force." K.S.A. 2020 Supp. 21-5222(a).
Previously, our Supreme Court has interpreted K.S.A. 2020 Supp. 21-5222(a) to mean
that a defendant must present evidence (1) that he or she "sincerely and honestly
believed" that using force against another was necessary and (2) that a reasonable person
under the same circumstances would have also used force against the other person. See
Haygood, 308 Kan. 1387, Syl. ¶ 10, 1405.


       Next, because K.S.A. 2020 Supp. 21-5108(c) provides that "[a] defendant is
entitled to an instruction on every affirmative defense that is supported by competent
evidence," a trial court must give a defendant's requested self-defense or defense of
another instruction as long as competent evidence supports giving the instruction.
Haygood, 308 Kan. at 1406-07. K.S.A. 2020 Supp. 21-5108(c) defines "competent
evidence" as evidence that "could allow a rational fact finder to reasonably conclude that
the defense applies." In addition, under K.S.A. 2020 Supp. 21-5108(c), "[o]nce the
defendant satisfies the burden of producing [competent] evidence, the state has the
burden of disproving the defense beyond a reasonable doubt."


       Still, K.S.A. 2020 Supp. 21-5226(b) prohibits a defendant from claiming self-
defense or defense of another when he or she "initially provokes the use of any force
against such person or another, with intent to use such force as an excuse to inflict bodily
harm upon the assailant." Likewise, absent evidence that the defendant attempted to


                                              12
withdraw from the danger that he or she created, K.S.A. 2020 Supp. 21-5226(c) prohibits
a defendant from claiming self-defense or defense of another. It states that a defendant
cannot claim either self-defense or defense of another if he or she "initially provokes the
use of any force against such person or another." K.S.A. 2020 Supp. 21-5226(c). Then a
defense of another jury instruction is factually inappropriate under the second step of our
review whenever competent evidence supports that the defendant was the initial
aggressor.


       2. Factual Appropriateness Analysis

       Before considering the merits of Jameson's contention that the trial court erred by
denying his requested defense of another jury instruction, we note that because Jameson
objected when the trial court denied his instruction request, Jameson has preserved his
jury instruction challenge for appeal. And the instruction would have been legally
appropriate since K.S.A. 2020 Supp. 21-5222(a) may apply in any situation where the
defendant asserts that he or she engaged in force to protect another from a third person's
imminent use of unlawful force.


       Also, we note that the trial court's denial of Jameson's requested defense of
another jury instruction because the only evidence supporting it was Jameson's "self-
serving statements at the end of direct examination" could be read too broadly. As just
explained when outlining the applicable law, although a defendant's self-serving
testimony about intent does not constitute competent evidence entitling that defendant to
a requested instruction when there is overwhelming evidence contradicting that
defendant's self-serving testimony, a defendant's self-serving testimony may constitute
competent evidence in all other circumstances. Haygood, 308 Kan. at 1408-09. Thus, to
the extent that the trial court ruled that Jameson's self-serving testimony alone could not
constitute competent evidence entitling him to a defense of another instruction, the trial
court erred.


                                             13
       All the same, if the trial court's denial of Jameson's requested defense of another
jury instruction was the right decision, we may affirm the trial court's decision regardless
of its flawed reasoning. See State v. Overman, 301 Kan. 704, 712, 348 P.3d 516 (2015).
Here, notwithstanding the trial court's potentially flawed reasoning for denying Jameson's
requested defense of another jury instruction, it is readily apparent that Jameson's
requested defense of another jury instruction was factually inappropriate.


       The only evidence at Jameson's trial indicating that Jameson was concerned for
Ousdahl when he punched Fadden and when he hit Fadden with the glass bottle was his
own testimony. None of the State's witnesses directly discussed Jameson's intent as it
concerned Ousdahl's safety. Also, when testifying on Jameson's behalf, Ousdahl implied
that he was concerned about Fadden's well-being. Again, Ousdahl testified that he had
tried to help Fadden after Jameson had hit Fadden in the head with the glass bottle and in
the back with the hatchet. And he testified that other than knocking his Fitbit off as he
charged Jameson, Fadden never touched him during the altercation.


       Plainly, Ousdahl's concern for Fadden's well-being implies that Ousdahl was not
concerned about his own safety. This raises questions about the sincerity of Jameson's
concern for Ousdahl's safety when Jameson was battering Fadden. If the third person
being defended is not afraid of another's imminent use of unlawful force, it follows that
the defendant must come forward with a persuasive explanation why he or she sincerely
believed that the other person was going to use imminent and unlawful force against the
third person. Likewise, the fact that Ousdahl was not concerned for his own safety
constitutes all but overwhelming evidence that a reasonable person in Jameson's position
would not have believed that battering Fadden was necessary to protect Ousdahl.


       More importantly, however, Jameson's testimony about the physical actions he
took during his altercation with Fadden discredits his other testimony about being
concerned for Ousdahl's safety. Although Jameson explicitly testified that he punched


                                             14
Fadden in the face and he hit Fadden with the glass bottle because of concerns for
Ousdahl's safety, he also testified that after he did the preceding, he retreated into his
house, shut his front door, and left Ousdahl outside with Fadden. Jameson's action of
leaving Ousdahl outside with Fadden cuts against his claim that he was concerned about
Ousdahl's safety. Clearly, a person who sincerely believes that force is necessary to
protect a third person from another's imminent use of unlawful force would not use force
to defend that third person and then immediately abandon that third person, although he
or she had an opportunity to pull the third person to safety.


       Even more so, Jameson provides no explanation why he did not invite Ousdahl
into his house when Fadden was across the street trying to get another neighbor to
photograph the fresh cuts on his head from being hit with the glass bottle. If Jameson was
really concerned for Ousdahl's safety, it follows that at the very least, he would have
asked Ousdahl into his house while Fadden was far enough away from his house that he
did not pose an immediate danger.


       When all is considered, the only evidence supporting that Jameson battered
Fadden to protect Ousdahl is Jameson's testimony about being concerned for Ousdahl's
safety when he punched Fadden and hit Fadden with the glass bottle. But Ousdahl's
testimony shows that he was never worried about Fadden hurting him. And Jameson's
testimony about repeatedly battering Fadden with Ousdahl nearby before abandoning
Ousdahl as he retreated inside his house shows two things: (1) that Jameson was not
truly concerned about Ousdahl's safety when he battered Fadden regardless of his
testimony otherwise and (2) that Jameson was the initial aggressor in his altercation with
Fadden. Even though the trial court may have used the wrong reasoning, it correctly ruled
that Jameson's requested defense of another instruction was factually inappropriate.
Considering the overwhelming evidence undermining Jameson's self-serving testimony
about his intent, Jameson failed to provide sufficient evidence entitling him to his
requested defense of another jury instruction.


                                              15
       3. Harmless Error Analysis

       Nevertheless, even if we were to assume for the sake of argument that Jameson's
self-serving testimony entitled him to his requested defense of another jury instruction,
the State has proven that any error stemming from the trial court's failure to give the
instruction was harmless beyond a reasonable doubt. For example, the State argues that
any error stemming from the trial court's failure to instruct the jury on defense of another
was harmless beyond a reasonable doubt for two reasons: (1) because the jury rejected
Jameson's self-defense and defense of dwelling claims and (2) because Jameson's trial
evidence otherwise proves that no jury would have accepted his defense of another claim.
We conclude that both arguments are persuasive.


       Although the trial court rejected Jameson's request to instruct the jury on defense
of another, it granted his requests to instruct the jury on self-defense and defense of
dwelling. By finding Jameson guilty of aggravated battery and battery, the jury
necessarily rejected Jameson's self-defense and defense of dwelling claims. Because the
jury rejected Jameson's self-defense and defense of dwelling claims, it follows that the
jury generally discredited Jameson's version of the dispute. Yet, because the jury
generally discredited Jameson's version of the dispute, it further follows that the jury
would have rejected Jameson's defense of another claim had it been instructed on it.


       Similarly, as already discussed, the only evidence supporting that Jameson
battered Fadden out of concern for Ousdahl's safety was Jameson's self-serving
testimony. But all the other evidence, including Jameson's testimony about the physical
actions that he took during his altercation with Fadden, showed that Jameson battered
Fadden because he was annoyed with Fadden. His batteries were not intended to protect
Ousdahl. In a nutshell, even if the jury had been given this instruction, because Jameson's
inconsistent testimony was the only evidence that supported giving his defense of another




                                             16
jury instruction, there is no reasonable possibility that the jury would have acquitted
Jameson of aggravated battery or battery.


       So, even if we were to assume for the sake of argument that Jameson's requested
defense of another jury instruction was factually appropriate, we conclude that any error
stemming from the trial court's failure to give the instruction was harmless. Thus,
regardless of the factual appropriateness of the instruction, we affirm the trial court's
denial of Jameson's requested defense of another jury instruction.


Did the prosecutor commit reversible error during closing arguments?

       Jameson contends that the prosecutor violated his due process right to a fair trial
under the Fourteenth Amendment to the United States Constitution in five ways during
closing arguments: (1) by implying that he had a duty to retreat inside his house despite
Fadden's aggressive behavior, (2) by implying that he could not validly claim self-
defense unless Fadden wanted to intentionally harm him, (3) by saying that no evidence
indicated that Fadden had acted aggressively towards him, (4) by saying that no evidence
indicated that Fadden had entered his home, and (5) by saying that he told Fadden that he
"'better control [his] woman.'" The State generally responds that Jameson's arguments are
baseless because he has taken out of context the prosecutor's disputed statements during
closing arguments. Alternatively, it contends that any error that the prosecutor committed
was harmless given the strength of the evidence supporting Jameson's aggravated battery,
battery, and disorderly conduct convictions.


       1. Applicable Law Review

       When evaluating prosecutorial error challenges, we use a two-step standard of
review to determine whether the prosecutor's disputed action or statement requires




                                              17
reversal of the defendant's convictions. State v. Hachmeister, 311 Kan. 504, 513, 464
P.3d 947 (2020).


       Under the first step of our review, we evaluate whether the prosecutor's disputed
action or statement was erroneous. In evaluating error, we must decide "whether the
prosecutorial acts complained of fall outside the wide latitude afforded prosecutors to
conduct the State's case and attempt to obtain a conviction in a manner that does not
offend the defendant's constitutional right to a fair trial." 311 Kan. 504, Syl. ¶ 2. A
prosecutor's misstatement of the law or the evidence falls outside the wide latitude
afforded to the prosecutor in making arguments. 311 Kan. at 514. A prosecutor's
comment on facts not in evidence falls outside the wide latitude afforded to the
prosecutor in making arguments. State v. Longoria, 301 Kan. 489, 524, 343 P.3d 1128
(2015). Also, a prosecutor's statement that was made to inflame the passions or the
prejudices of the jury falls outside the wide latitude afforded to the prosecutor.
Hachmeister, 311 Kan. at 514. Nevertheless, when scrutinizing a prosecutor's disputed
statement, we evaluate the disputed statement in the context in which it was made rather
than in isolation. 311 Kan. at 517.


       Assuming the defendant establishes that the prosecutor erred under the first step of
our review, under the second step of our review, we consider if the prosecutor's error
resulted in prejudice. For any error implicating a constitutional right, the State must prove
that there is no reasonable possibility that the prosecutor's error contributed to the jury's
verdict. 311 Kan. at 513-14.


       Also, as mentioned earlier, K.S.A. 2020 Supp. 21-5222(a) provides: "A person is
justified in the use of force against another when and to the extent it appears to such
person and such person reasonably believes that such use of force is necessary to defend
such person or a third person against such other's imminent use of unlawful force."
Similarly, K.S.A. 2020 Supp. 21-5223(a) provides: "A person is justified in the use of


                                              18
force against another when and to the extent that it appears to such person and such
person reasonably believes that such use of force is necessary to prevent or terminate
such other's unlawful entry into or attack upon such person's dwelling." Subsection (c) of
K.S.A. 2020 Supp. 21-5222 and K.S.A. 2020 Supp. 21-5223 state that a person has no
duty to retreat when properly using force against another as in self-defense or in defense
of dwelling, respectively.


       2. Prosecutorial Error Analysis: Duty to Retreat Statements


       At the very end of closing arguments, the prosecutor made the following
arguments to the jury:


               "You can use your common sense and life experience. If he's really concerned
       about [Fadden] getting in his house, what could he do, what did he do? Shut and lock the
       door. 'I was just sick of dealing with those guys. You get sick of dealing with 'em.
       They're always drunk, and wanting something. He was bugging me. Got to the point
       where it was ridiculous. So, I just shut the door, locked it, went back to my bedroom. I
       figured it would work itself out. I am frightened for my life. I have to use imminent
       deadly force because [Fadden] is going to harm me.'
               "Folks, it just doesn't make sense. He was angry, he was mad, he stepped outside
       and struck [Fadden]. [Commons] saw it all. She was standing at the end of her driveway.
       Where is the glass? What does the evidence show you? No, there is no evidence that
       [Fadden] was trying to enter his home. Come out, come out and play with me. Come out
       and argue with me, come out and talk with me about this.
               "And after [Fadden] got struck, reasonable to think he was really more
       frustrated? He went back over and he had to take pictures, then he came back. The
       defendant's watching him do all this, and watching him come back, boom, shut, lock the
       door. Got my hatchet right up there in case I need it.
               "The defendant did not do anything that was reasonable, what a reasonable
       person would do in that situation. Never asked for the neighbors to call the police
       because [Fadden] wasn't the threat. . . ." (Emphases added.)




                                                   19
       Then, in rebuttal arguments, the prosecutor told the jury:


       "The defendant claims his conduct was permitted as a lawful defense of his dwelling. I
       am going to kind of slip through this because I don't have much time, but that physical
       force is necessary to prevent the other person from unlawfully entering into his dwelling.
       Reasonable belief requires both a belief by the defendant and the existence of facts that
       would persuade a reasonable person to that belief. Hello. He could have shut the door
       and locked it. How do we know it? Because he did it, again and again, and then he chose
       to open the door and go out and confront [Fadden].
                 "The defendant is permitted to use physical force against another person when
       they're unlawfully entering his dwelling, only when [he] reasonably believes that such
       force is necessary to prevent, what, imminent death or great bodily harm to himself.
       Again, ladies and gentlemen, I submit to you the facts simply aren't there." (Emphases
       added.)


       Jameson takes issue with the prosecutor's italicized statements in the preceding
arguments. He contends that by making these statements, the prosecutor "implied" that he
had a duty to retreat, which is a misstatement of law. In his brief, though, Jameson's
analysis hinges entirely on the italicized statements without addressing those statements
in context.


       In context, it is readily apparent that the prosecutor was pointing to evidence that
undermined Jameson's self-defense and defense of dwelling claims. The prosecutor never
stated that Jameson had a duty to retreat either as to his self-defense or defense of
dwelling claims. Instead, when discussing Jameson's defense of dwelling claim in the
State's rebuttal arguments, the prosecutor explicitly reminded the jury that Jameson could
use force against Fadden if it believed Fadden was unlawfully entering Jameson's
dwelling. When viewing the prosecutor's disputed statements in context, it is clear that
the prosecutor emphasized Jameson's retreat into his house after battering Fadden
because Jameson's retreat indicated that Fadden was not as dangerous as Jameson
testified. More precisely, the prosecutor emphasized Jameson's retreat into his house after

                                                   20
battering Fadden because although Jameson testified that Fadden was dangerous,
Jameson's ability to repeatedly retreat into his house and lock the door suggested two
things: (1) that Fadden was not about to use imminent unlawful force against Jameson
and (2) that Fadden was not about to unlawfully enter Jameson's house.


       Indeed, all the statements that Jameson takes issue with concern criticism about
whether he sincerely believed that he needed to use force in self-defense and in defense
of his dwelling. Again, for self-defense claims, the defendant must present evidence (1)
that he or she "sincerely and honestly believed" that using force against another was
necessary and (2) that a reasonable person under the same circumstances would have also
used force against the other person. See Haygood, 308 Kan. 1387, Syl. ¶ 10, 1405. Then
when the prosecutor questioned the believability of Jameson's testimony about Fadden
being dangerous in light of Jameson's ability to repeatedly retreat into his house and lock
the door, the prosecutor was pointing out the weaknesses in Jameson's self-defense and
defense of dwelling claims.


       It is not outside the wide latitude given to prosecutors during closing arguments to
argue that the evidence does not support a defendant's affirmative defense. Our Supreme
Court has held that although a prosecutor must not argue his or her personal opinions to
the jury, "fair comment on the interpretation of evidence is allowed." State v. Bodine, 313
Kan. 378, 410, 486 P.3d 551 (2021). And in doing so, a prosecutor has "some latitude to
use colorful language." 313 Kan. at 411. Relatedly, our Supreme Court has held that a
prosecutor can tell the jury to use common sense in making its decision. State v. Mitchell,
269 Kan. 349, 360, 7 P.3d 1135 (2000). Also, "a prosecutor does not act outside the wide
latitude afforded if he or she merely observes that some reasonable inference about
witness credibility may be drawn from evidence introduced at trial." State v. Sean, 306
Kan. 963, 980, 399 P.3d 168 (2017).




                                            21
       Here, in making the disputed statements, the prosecutor never implied to the jury
that Jameson had a duty to retreat either as to his self-defense or defense of dwelling
claims. Instead, the prosecutor just asked the jury to use its common sense when
evaluating the believability of Jameson's testimony in support of his self-defense and
defense of dwelling claims since Jameson was able to repeatedly retreat into his house
and lock the door after battering Fadden. This was permissible under our Supreme Court
precedent. As a result, Jameson's argument that the prosecutor misstated the law by
implying he had the duty to retreat is flawed.


       3. Prosecutorial Error Analysis: Intentional Conduct Statements

       During closing arguments, the prosecutor told the jury the following:


               "But what did [Commons] tell you? What did [Fadden] tell you? That during this
       glass-breaking situation, . . . after he came back, and after the defendant struck him with
       the hatchet, he started falling to the ground. [Ousdahl] was trying to catch him, and that's
       when he fell on [Jameson]. Obviously, that's when [Jameson's] wrist was broken. There
       was no ill intent, intent to harm from [Fadden] to [Jameson]. They both testified that he
       fell. Actually all the testimony has been that [Fadden] fell on [Jameson]. There was not
       an intentional act to break [Jameson's] arm.
               ....
       "The defendant is permitted to use physical force against another person, including a
       weapon, when and to the extent that it appears to him and he reasonably believes that
       physical force is necessary to defend himself against the other person's imminent use of
       unlawful force. Reasonable belief requires both a belief by the defendant and, two, the
       existence of facts that will persuade a reasonable person to that belief.
               "He's pounding on my door, come out, he's calling me names. Imminent force?
       He reasonably believes that he has to protect himself against the imminent use of
       unlawful force? It's too out of history. [Fadden has] never tried to hurt him before, and
       [Fadden] wasn't trying to hurt him that night. [Fadden] was angry, especially after he got
       hit in the head with a bottle. [Fadden] was angry, but there's never been one bit of




                                                    22
       evidence that [Fadden] struck, did anything violent to him. Even his own testimony was
       that [Fadden] fell on him, that's how his wrist broke.
               ....
               "Even by his own account [Fadden] accidently fell on him. Didn't mean to hurt
       him. Didn't mean to break his wrist. His wrist broke when he fell. There was never any
       evidence the [Fadden] was being aggressive toward the defendant." (Emphases added.)


       According to Jameson, by making the preceding italicized arguments, the
prosecutor implied that Fadden (1) had to intend to hurt him to have a valid self-defense
claim and (2) had to intend to enter his dwelling to have a valid defense of dwelling
claim. He further asserts that the prosecutor's statements were misstatements of law
because nothing in K.S.A. 2020 Supp. 21-5222's and K.S.A. 21-5223's plain language
states that a person using force in self-defense or in defense of his or her dwelling must
be responding to the other's intentionally unlawful conduct. But a fair reading of the
prosecutor's statements shows that she never implied that Fadden had to act intentionally
for Jameson to raise valid self-defense and defense of dwelling claims.


       Instead, in making the disputed statements, the prosecutor merely stressed to the
jury that no evidence indicated that Fadden intentionally injured anyone during their
altercation. Undoubtedly, the prosecutor highlighted this fact because the absence of
evidence indicating that Fadden intended to hurt Jameson or intended to unlawfully enter
his dwelling discredited Jameson's testimony about needing to use force against Fadden
to defend himself and his dwelling. Also, it is readily apparent that the prosecutor
emphasized Jameson's testimony about Fadden tripping and falling because she sought to
stress that even when Fadden charged Jameson, Jameson's testimony showed that Fadden
made physical contact with him because he fell on top of him accidentally.


       Because the prosecutor never implied that Fadden had to intend to hurt Jameson or
had to intend to enter Jameson's dwelling for Jameson to have valid self-defense and



                                                   23
defense of dwelling claims, the prosecutor did not misstate the law. Hence, Jameson's
second prosecutorial error argument is baseless.


       4. Prosecutorial Error Analysis: Aggressive Behavior Statements

       Throughout closing arguments, the prosecutor made comments about the lack of
evidence indicating that Fadden acted aggressively towards Jameson. Those statements
include the following: (1) that "there was never any evidence that [Fadden] physically
did anything to the defendant, whatsoever"; (2) that "there's never been one bit of
evidence that [Fadden] struck, did anything violent to [Jameson]"; (3) that "there ha[d]
not been one shred of evidence that Brian Fadden had any imminent use of force against
[Jameson]"; and (4) that "[t]here was never any evidence [Fadden] was being aggressive
toward [Jameson]."


       In his brief, Jameson argues that the preceding statements were "blatant
misstatements of the evidence presented in this case." Jameson seemingly argues that the
evidence establishing that Fadden dislodged his window casing and broke his wrist
constituted evidence that Fadden behaved aggressively towards him. Thus, he concludes
that the prosecutor misstated the evidence when she argued that there was no evidence
that Fadden behaved aggressively towards him. Once again, Jameson takes the
prosecutor's disputed statements out of context.


       The prosecutor made the disputed statements about the lack of evidence indicating
that Fadden had acted aggressively towards Jameson twice during the State's closing
arguments: (1) when stressing that Fadden had no weapons on him during the altercation
and (2) when stressing that Fadden accidentally fell on top of Jameson. It is undisputed
that Fadden had no weapons on him during their altercation. Although Jameson never
explicitly testified that it was an accident, Jameson's testimony indicated that Fadden
dislodged his bedroom window's casing by pounding on the window while asking


                                            24
Jameson to let him inside. Also, as already discussed, Jameson conceded that Fadden
"was running toward [him] and tripped and fell into [him]" when he broke his right wrist.


       As a result, in context, the prosecutor's disputed statements about Fadden's
behavior correctly reflected the evidence. To the extent that Fadden had no weapons and
had not intentionally initiated physical contact with Jameson, Fadden had not acted
aggressively towards Jameson. For example, a close review of the prosecutor's disputed
statements regarding Fadden's aggressive behavior establishes that those statements all
involve Fadden's physical behavior during the altercation. Clearly, Jameson cannot cite
Fadden dislodging his window casing as evidence of Fadden's physical aggression when
his own testimony indicates that Fadden dislodged his window casing accidentally while
asking to be let inside. Likewise, Jameson cannot cite breaking his right wrist as an
example of Fadden's physical aggression since he explicitly testified that Fadden broke
his right wrist by accidently falling on top of him.


       Because the prosecutor did not misstate the evidence by asserting that there was
no evidence that Fadden behaved in a physically aggressive manner towards Jameson
during their altercation, we reject Jameson's argument challenging those statements.


       5. Prosecutorial Error Analysis: Entering Jameson's House Statements

       Throughout closing arguments, the prosecutor also made comments about the lack
of evidence supporting that Fadden had engaged in any unlawful attempts to enter
Jameson's house. Those statements include the following: (1) that "[Jameson] never
really got any evidence in that [Fadden] entered his home"; (2) that "there [was] no
evidence that [Fadden] was trying to enter [Jameson's] home"; and (3) that there was
"[n]o evidence that [Fadden] was ever inside [Jameson's] home."




                                             25
       In his brief, Jameson argues that the preceding statements were misstatements of
the evidence by pointing to his testimony about Fadden using his foot to prevent him
from closing his front door. He also points to evidence indicating that he found Ousdahl's
Fitbit and a spot of blood just inside his front door as proof that Fadden entered his house.
Yet again, Jameson's arguments take the prosecutor's disputed statements out of context.


       During closing arguments, the prosecutor recognized that Jameson had testified
that Fadden was in his "threshold." Hence, when the prosecutor stated that there was no
evidence that Fadden entered Jameson's house, the context of the prosecutor's statements
prove that she meant that there was no evidence that Fadden entered past the threshold of
Jameson's house.


       More importantly, though, the prosecutor's statements properly reflected the trial
evidence. Again, per Jameson's testimony, he exited his house to punch Fadden and hit
Fadden with the glass bottle. He then hit Fadden with the hatchet as they struggled on the
ground in his front doorway's threshold. It is undisputed that Ousdahl never entered
Jameson's house past the threshold area during Jameson's altercation with Fadden.
Although Jameson points to evidence indicating that he found Ousdahl's Fitbit inside his
house as proof that Fadden entered his house, Ousdahl testified that he was unsure how
his Fitbit got inside Jameson's house. Accordingly, when testifying about his Fitbit,
Ousdahl simply speculated that Fadden somehow knocked it off during the altercation, at
which point it "ended up in [Jameson's] house." He never alleged that his Fitbit entered
Jameson's house because either he or Fadden had entered Jameson's house.


       Also, although Jameson now points to evidence that there was a spot of blood
immediately inside his front door as proof that Fadden entered his house, during his
closing arguments, Jameson's trial counsel explicitly conceded that there was no way to
know how or when the spot of blood got on the floor just inside Jameson's front doorway.
Because Jameson admitted that he was unsure where the spot of blood came from at his


                                             26
trial, on appeal, Jameson cannot rely on the spot of blood as evidence that Fadden entered
his house. See State v. Stewart, 306 Kan. 237, 248, 393 P.3d 1031 (2017) (holding that a
defendant cannot invite error and then complain about it on appeal); see also State v.
McCammon, 45 Kan. App. 2d 482, 488, 250 P.3d 838 (2011) (applying the invited error
doctrine to reject a defendant's change in position on appeal when this conflicted with the
defendant's earlier concession to the trial court).


       In short, the evidence Jameson cites as proof that the prosecutor misstated the
evidence does not actually prove that the prosecutor misstated the evidence. So the
prosecutor did not misstate the evidence by saying that there was no evidence that Fadden
entered past the threshold area of Jameson's house.


       6. Prosecutorial Error Analysis: Controlling Commons Statements

       During closing arguments, the prosecutor referenced Fadden's testimony that
Jameson told him to tell Commons to stop talking to Erwin the afternoon of their
altercation. In particular, the prosecutor referenced this testimony in closing arguments
when she asserted that Jameson told Fadden the following: (1) "'Hey, you get control
over your woman there. You have her stop talking to my girlfriend or there will be
problems,'" and (2) "[Y]ou better keep your girlfriend quiet, you better get control of her,
don't let her talk to my woman." During arguments, the prosecutor also suggested that
Jameson battered Fadden because he was upset that Commons had told Erwin about the
altercation with Hildebrand the night before.


       Jameson argues that no evidence supported the prosecutor's statement that he told
Fadden to "control his woman." He notes that when the prosecutor directly asked him
whether he told Fadden that he needed to control his woman, he responded, "I did not
say, 'You better control your woman.'" Also, Jameson argues that the prosecutor's
statements were designed to inflame the passions and prejudices of the jury because


                                              27
"[t]here can be no doubt that the phrase control your woman is misogynistic speech." As
a result, Jameson contends that the prosecutor's disputed statements were particularly
egregious because the prosecutor misstated the evidence while using language that was
designed to inflame the passions and prejudices of the jury.


         But at Jameson's trial, Fadden testified that Jameson told him "to tell [Commons]
to stop talking to [Erwin], otherwise [they] were gonna have a problem." And during his
testimony, Jameson admitted that he had told Fadden that he did not want Commons to
contact Erwin anymore. Although no evidence supports that Jameson used the phrase
"control your woman" when speaking to Fadden about their girlfriends, the prosecutor
properly noted that Jameson and Fadden had a conversation about their girlfriends'
continued contact with each other.


         As to the specific words the prosecutor used, the State concedes that the
prosecutor used misogynistic language by arguing that Jameson told Fadden to control
his woman. Even so, the State contends that the prosecutor's misogynistic language was
neither a misstatement of the evidence nor an attempt to inflame the passions and
prejudices of the jury because "[a]n accurate summary of a misogynistic conversation
will also be misogynistic." It concludes that the prosecutor did not err by making the
disputed statements because the disputed statements accurately and succinctly
summarized Fadden's testimony about Jameson telling him to tell Commons to not talk to
Erwin.


         The language the prosecutor used during closing arguments suggested that
Jameson viewed girlfriends as possessions who could be controlled by their boyfriends.
Although Fadden testified that Jameson told him to tell Commons to not talk to Erwin, he
never testified that Jameson so openly suggested that girlfriends could be controlled by
their boyfriends. Instead, Fadden's testimony suggested that Jameson wanted him to get
Commons to stop contacting Erwin because Commons had told Erwin something that


                                              28
upset her. While getting Commons to stop talking to Erwin may have required Fadden to
exercise some control over Commons, Jameson never directed Fadden how he should get
Commons to stop talking to Erwin. So to comply with Jameson's directive, Fadden did
not necessarily have to exercise control over Commons. He could have merely told
Commons why he believed that she should no longer contact Erwin, at which point
Commons could have come to her own conclusion about continuing contact with Erwin.


       Although Jameson's and Fadden's testimony about their discussion of their
girlfriends is vague, their testimony implies that Erwin became upset after Commons told
her something, most likely about Jameson's June 4, 2019 altercation with Hildebrand.
And Fadden's testimony implies that Jameson, in turn, got mad at Commons for telling
Erwin about the Hildebrand altercation. Then Jameson's and Fadden's combined
testimony supports that Jameson's motivation for telling Fadden to tell Commons to not
talk to Erwin was not because he was a misogynist who wanted to control women.
Instead, his motivation was avoiding conflict with Erwin, who was undoubtedly upset to
learn about Jameson's altercation with Hildebrand the evening of June 4, 2019.


       As a result, the evidence did not support the prosecutor's statements during closing
arguments implying that Jameson directed Fadden to tell Commons to not talk to Erwin
while using misogynistic overtones. It follows that the prosecutor misstated the evidence
by summarizing Fadden's testimony in this manner. Also, because the prosecutor added
the misogynistic overtones to this testimony, it further follows that the prosecutor made
the comments about Jameson telling Fadden to control his woman to inflame the passions
and prejudices of the jury. Simply put, because the prosecutor's language suggested that
Jameson viewed girlfriends as possessions who could be controlled by their boyfriends
when no evidence supported that Jameson used such harsh misogynistic language, the
prosecutor diverted the jury away from its duty of deciding Jameson's guilt or innocence
on the controlling law. She sought to persuade the jury of Jameson's guilt by emphasizing
a negative character trait that was not supported by Fadden's testimony about Jameson


                                            29
telling him to tell Commons to not talk to Erwin anymore. Thus, the prosecutor erred by
stating that Jameson told Fadden to control his woman during closing arguments.


       7. Harmless Error Analysis

       Although the prosecutor erred by saying that Jameson told Fadden to control his
woman during closing arguments, the State's harmless error argument is persuasive. The
State here has established that no reasonable possibility existed that the jury would have
acquitted Jameson but for the prosecutor's erroneous statements.


       In effect, the State argues that any prosecutorial error was harmless for two
reasons: (1) because the evidence supporting Jameson's aggravated battery and battery
convictions was so overwhelming and (2) because the trial court instructed the jury that
closing arguments by counsel did not constitute evidence.


       Here, Jameson's testimony indicated that he battered Fadden because Fadden was
annoying him by not leaving his house, not because Fadden was endangering him or
attempting to unlawfully enter his house. In addition, Jameson testified that he initially
punched Fadden because Fadden would not stop pounding on his door and asking to be
let inside his house. Although Jameson alleged that Fadden tried to prevent him from
closing his front door when he first opened it by placing his foot in the doorway, he
admitted that he waited to punch Fadden until after Fadden had pulled back his foot. He
admitted that after doing this, he waited behind his locked front door until he opened it to
hit Fadden over the head with the glass bottle. He testified that he hit Fadden with the
glass bottle when he realized that "it may take a little bit more" than punching Fadden to
render Fadden unconscious or to make him return to his own house. Also, according to
Ousdahl, immediately before Jameson hit Fadden over the head with the glass bottle,
Fadden was not doing anything threatening. Instead, Fadden was just standing and staring
at Jameson. Lastly, although Jameson testified that Fadden charged him before falling on


                                             30
top of him, Jameson provided no explanation why a hatchet that he usually kept on a wall
adjacent to his front door was on the ground within reach when Fadden fell on top of him.


       In summary, Jameson's testimony established that he was the initial aggressor in
his altercation with Fadden. He initially punched Fadden because Fadden would not stop
pounding on his front door and asking to be let in. He then escalated the situation by
hitting a defenseless Fadden over the head with the glass bottle. He then further escalated
the situation by grabbing a hatchet. Thus, Jameson's testimony overwhelmingly
supported his aggravated battery and battery convictions. Besides, by convicting Jameson
of the battery and aggravated battery of Fadden, the jury necessarily rejected Jameson's
self-defense and defense of dwelling claims. And because the trial court instructed the
jury that counsel's arguments did not constitute evidence, we may presume that the jury
understood that and followed the instructions given by the trial court. See State v.
Olsman, 58 Kan. App. 2d 638, 661, 473 P.3d 937 (2020) (holding that absent evidence
showing the jury disregarded an instruction, this court presumes that jury followed the
instructions given by the trial court).


Does cumulative error require the reversal of Jameson's convictions?

       In his final argument, Jameson argues that even if the trial court's failure to
instruct the jury on defense of another and the prosecutor's erroneous statements during
closing arguments do not individually require reversal of his convictions, those errors
require reversal of his convictions when considered collectively. He contends that by
denying his defense of another jury instruction the trial court "deprived [him] of
presenting a legally and factually appropriate defense." Similarly, he contends that by
making the disputed statements during closing arguments, the prosecutor "undercut the
surviving portions" of his defense. The State responds that Jameson is not entitled to
reversal of his convictions under the doctrine of cumulative error because assuming any




                                             31
errors occurred at his trial, those errors were harmless given the overwhelming evidence
supporting his aggravated battery, battery, and disorderly conduct convictions.


       In some instances, the cumulative effect of errors at a defendant's trial may require
reversal of the defendant's conviction. State v. Hirsh, 310 Kan. 321, 345, 446 P.3d 472
(2019). "'The test is whether the totality of the circumstances substantially prejudiced the
defendant and denied him or her a fair trial.'" 310 Kan. at 345. This court assesses
prejudice by examining all the trial errors "'in the context of the record as a whole
considering how the trial judge dealt with the errors as they arose (including the efficacy,
or lack of efficacy, of any remedial efforts); the nature and number of errors committed
and their interrelationship, if any; and the strength of the evidence.'" 310 Kan. at 345-46.
But when the evidence is overwhelming, the defendant cannot establish prejudicial error.
310 Kan. at 345-46.


       Here, Jameson has established that the prosecutor misstated the evidence and
inflamed the passions and prejudices of the jury by saying that Jameson told Fadden to
control his woman during closing arguments. Thus, Jameson has established that the
prosecutor erred in two ways by making the control your woman statements. All the
same, as just discussed when addressing whether any of the prosecutor's disputed
statements prejudiced Jameson, the evidence supporting Jameson's convictions is
overwhelming. His own testimony established that he committed an aggravated battery
and battery against Fadden. Also, although Jameson has requested that we reverse all his
convictions because of cumulative error, neither Jameson's jury instruction nor
prosecutorial error challenges involved his disorderly conduct conviction. So Jameson
cannot rely on the cumulative error doctrine to reverse his disorderly conduct conviction.


       In conclusion, because the evidence supporting Jameson's aggravated battery and
battery convictions was overwhelming, we affirm those convictions.



                                             32
Affirmed.




            33